MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be                               May 06 2020, 10:11 am
regarded as precedent or cited before any
court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
                                                                        Court of Appeals
the defense of res judicata, collateral                                   and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark A. Bates                                            Curtis T. Hill, Jr.
Schererville, Indiana                                    Attorney General of Indiana

                                                         Tyler G. Banks
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Brian L. Paquette,                                       May 6, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-273
        v.                                               Appeal from the Pike Circuit Court
                                                         The Honorable Jeffrey L.
State of Indiana,                                        Biesterveld, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         63C01-1602-F3-73



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020                   Page 1 of 17
                                       Statement of the Case
[1]   Brian Paquette appeals his sentence following his convictions for resisting law

      enforcement, as a Level 3 felony; two counts of operating a vehicle causing

      death, as Level 4 felonies; and operating a vehicle causing serious bodily injury,

      as a Level 6 felony. Paquette presents two issues for our review:


              1.      Whether the trial court abused its discretion when it
                      sentenced him.

              2.      Whether his sentence is inappropriate in light of the nature
                      of the offenses and his character.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In a prior appeal, our Supreme Court set out the facts and procedural history as

      follows:


              On the evening of February 2, 2016, Indiana Police State
              Trooper James Manning (“Trooper Manning”) was parked on
              the northbound shoulder of I-69, near Petersburg, Indiana. A
              motorist pulled over and informed Trooper Manning that he
              observed a blue Chevy Tahoe driving northbound on the
              southbound lanes of the interstate. Trooper Manning activated
              his patrol vehicle’s emergency signals—the lights and siren—and
              gave chase, driving northbound on I-69. Shortly thereafter, he
              spotted a blue SUV driving on the wrong side of the road.
              Officers later learned that Brian L. Paquette was driving that
              vehicle.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020   Page 2 of 17
        As Trooper Manning approached the blue SUV, he aimed his
        spotlight at the fleeing vehicle. Trooper Manning then pulled
        into the median, and Paquette seemed to slow down. Instead of
        coming to a full stop, however, Paquette made a U-turn onto the
        northbound lane and continued driving on the wrong side of the
        road, this time heading south. Trooper Manning immediately
        veered onto the southbound road and followed Paquette, once
        again shining his spotlight at the blue SUV.

        At the same time, several passenger vehicles traveled north on
        the northbound road. Among those was a vehicle occupied by
        Jason and Samantha Lowe, who were returning to their home in
        Fishers, Indiana after visiting Samantha’s mother at an
        Evansville hospital. Also traveling northbound on I-69 were
        Stephanie Molinet and Autumn Kapperman, who were riding in
        a Ford Focus to pick up Kapperman’s sister and her newly-born
        niece from Riley Hospital. Kapperman was expecting a child of
        her own at the time of the incident.

        Trooper Manning followed in pursuit and Paquette continued
        southbound, driving between two northbound lanes. Within two
        miles of making the U-turn, Paquette’s SUV collided head-on
        with Molinet’s Ford Focus, striking the passenger side where
        Kapperman was seated. Molinet, Kapperman, and Kapperman’s
        unborn child died as a result of the crash. The impact of the
        collision caused Paquette’s Chevy Tahoe to flip over and land on
        the driver’s side of the Lowe[s’] vehicle, instantly killing Jason
        Lowe.

        Paquette survived the crash. While officers waited for firefighters
        to extract Paquette from his vehicle, Paquette told an officer that,
        at the time of the crash, he believed he was being chased by
        farmers through a field. He also believed he was carrying a
        female passenger, but officers found no evidence of another
        passenger at the crash site.



Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020   Page 3 of 17
        The State charged Paquette with a total of eleven offenses.
        Among those were three counts for each of the following:
        resisting law enforcement by fleeing in a vehicle causing death, a
        Level 3 felony; operating a vehicle with methamphetamine in his
        blood causing death, a Level 4 felony; and reckless homicide, a
        Level 5 felony. Each duplicative count related to one of the three
        deceased victims. Paquette was also charged with operating a
        vehicle with methamphetamine in his body causing serious
        bodily injury to Samantha Lowe, a Level 6 felony; and
        possession of methamphetamine, a Level 6 felony.

        Paquette agreed to plead guilty to all charges, but reserved the
        right to ask the court to enter only one conviction and sentence
        for the felony resisting law enforcement charge. Paquette argued
        that he engaged in only one act of resisting, thus conviction on all
        three resisting law enforcement felony charges—one for each
        deceased victim—violated a state and federal prohibition on
        double jeopardy. On that issue, the trial court ruled against
        Paquette, finding that conviction and sentence on all three counts
        of resisting law enforcement was not barred by double-jeopardy
        protections.


Paquette v. State, 101 N.E.3d 234, 235-36 (Ind. 2018) (“Paquette II”). On direct

appeal to this Court, Paquette had asserted that “Indiana’s resisting-law-

enforcement statute . . . allows only a single resisting conviction under the facts

of this case and that the trial court therefore erred by entering three convictions

and sentences against him.” Paquette v. State, 79 N.E.3d 932, 933-34 (Ind. Ct.

App. 2017) (“Paquette I”), trans. granted, 101 N.E.3d 234. We agreed and held

that “he [could] be convicted and sentenced on only one count of resisting law

enforcement.” Id. at 936. On the State’s petition to transfer, our Supreme

Court affirmed this Court and remanded to the trial court with instructions.


Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020   Page 4 of 17
[4]   On remand, “the trial court entered separate convictions and sentences on all

      three Level 3 felony counts but merged the second and third counts into the first

      count. The trial court also entered convictions on all three Level 4 felony

      counts.” Paquette v. State, 131 N.E.3d 166, 167 (Ind. 2019) (“Paquette III”).

      Paquette appealed, and our Supreme Court ordered the trial court to “impose

      judgment of conviction for the following: one count of Level 3 felony resisting

      law enforcement causing death [(“Count I”)]; two counts of Level 4 felony

      operating causing death [(“Counts V and VI”)]; and one count of Level 6 felony

      operating causing serious bodily injury [(“Count XI”)]; and to sentence

      accordingly.” Id. at 168.


[5]   On remand, the trial court entered judgment of conviction accordingly and

      sentenced Paquette as follows: sixteen years for Count I; twelve years for

      Count V; twelve years for Count VI; and two and a half years for Count XI.

      The court ordered that the sentences would run consecutively, for an aggregate

      term of forty-two and one-half years executed. This appeal ensued.


                                     Discussion and Decision
                                     Issue One: Abuse of Discretion

[6]   Paquette first contends that the trial court abused its discretion when it

      sentenced him. Sentencing decisions lie within the sound discretion of the trial

      court. Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008). An abuse of

      discretion occurs if the decision is “clearly against the logic and effect of the

      facts and circumstances before the court, or the reasonable, probable, and actual


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020   Page 5 of 17
      deductions to be drawn therefrom.” Gross v. State, 22 N.E.3d 863, 869 (Ind. Ct.

      App. 2014) (citation omitted), trans. denied.


[7]   A trial court abuses its discretion in sentencing if it does any of the following:


              (1) fails “to enter a sentencing statement at all;” (2) enters “a
              sentencing statement that explains reasons for imposing a
              sentence—including a finding of aggravating and mitigating
              factors if any—but the record does not support the reasons;” (3)
              enters a sentencing statement that “omits reasons that are clearly
              supported by the record and advanced for consideration;” or (4)
              considers reasons that “are improper as a matter of law.”


      Id. (quoting Anglemyer v. State, 868 N.E.2d 482, 490-491 (Ind.), clarified on reh’g

      on other grounds, 875 N.E.2d 218 (Ind. 2007)).


[8]   The sentencing range for a Level 3 felony is three to sixteen years, with an

      advisory sentence of nine years. Ind. Code § 35-50-2-5 (2019). The sentencing

      range for a Level 4 felony is two to twelve years, with an advisory sentence of

      six years. I.C. § 35-50-2-5.5. And the sentencing range for a Level 6 felony is

      six months to two and a half years, with an advisory sentence of one year. Ind.

      Code § 35-50-2-7. The trial court imposed the maximum sentence for each

      count and ordered the sentences to run consecutively. In its written sentencing

      order, the trial court stated as follows:


              The factors considered by the Court in determining the
              appropriate sentence in this cause and whether the sentence
              should be ordered to be served concurrently or consecutively are
              as follows:


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020   Page 6 of 17
        (1) That the harm suffered by the victims was significant
        and greater than the elements necessary to establish the offense.
        Pain and emotional stress suffered by victim, Samantha Lowe,
        was and continues to be great. Pain suffered by victim,
        Stephanie Molinet prior to her death was significant.

        (2) Autumn Kapperman was pregnant at the time of her death.

        (3) The Court considers the Victim Impact Statements made
        part of the PreSentence Investigation.

        (4) The Defendant lacks remorse for his actions.

        (5) That there are four (4) separate and distinct victims in this
        cause.

        The Court finds the following mitigating factors:

        (1) Court considers the Defendant’s lack of prior juvenile or
        criminal history.

        (2) Court considers that the Defendant has plead[ed] guilty
        saving the Court’s time and resources.

        The Court considers that pursuant to I.C. [§] 35-50-1-2(a),
        subsections 5, 14, 15 and 17, the offenses for which the Court
        sentences the Defendant for Counts I, V, VI, and XI are “crimes
        of violence.”

        The Court considers the IRAS overall assessment as low risk to
        reoffend but does consider that Defendant’s history of substance
        abuse and his education, employment and financial situation are
        considered to be high risk.

        The Court considers the Defendant’s Sentencing Memorandum
        filed on November 21, 2016.


Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020   Page 7 of 17
              The Court considers that victims have the right to be treated with
              fairness, dignity and respect and are to be free from intimidation,
              harassment and abuse throughout the criminal justice process.
              The Court takes this premise very seriously and strongly
              considers this when determining its sentence.

              In assessing all these factors[,] the Court considers that the
              aggravating factors significantly exceed any mitigating factors.

              As the direct result of the Defendant’s actions in this cause the
              Court considers most relevant[:]

              We have children who have lost their parent. Parents who
              have lost their children. A wife who watched her husband taken
              from her in a split second who continues to endure physical and
              emotional injuries and who may never be whole again. We have
              a child [who] will never be born and the family members that will
              never know the love of that child.

              For this Court to order any less than the sentence now imposed,
              it would seriously depreciate the value of the lives taken and the
              families affected as the direct result of the Defendant’s actions.

      Appellant’s App., Vol. 2 at 19-21. 1


[9]   Paquette asserts that the trial court abused its discretion when it sentenced him

      because, he maintains, the court relied upon “impermissible aggravators” and

      “fail[ed] to find mitigators supported by the record[.]” Appellant’s Br. at 13. In

      particular, Paquette contends that the following aggravators are improper: the




      1
        There are three appendices included in the record on appeal: one appendix for the instant appeal and one
      each for the two prior appeals. However, we only cite to the appendix for the instant appeal.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020                     Page 8 of 17
       harm suffered by the victims; reliance on the victim impact statements; his lack

       of remorse; the number of victims; and that a lesser sentence would depreciate

       the seriousness of the crimes. And Paquette contends that the court should

       have found the following mitigators: the crime was a result of circumstances

       unlikely to recur; he is likely to respond affirmatively to probation or a lesser

       sentence; and his “character and attitudes indicate he is unlikely to commit

       another crime.” Id. at 19. We address each contention in turn.


                                  Aggravator: Harm Suffered by Victims

[10]   Paquette acknowledges that the seriousness of the victims’ injuries “may be

       considered as an aggravating circumstance.” Id. at 14 (citing Boyd v. State, 546

       N.E.2d 825, 826 (Ind. 1989)). But he asserts that “the emotional and

       physiological effects are inappropriate aggravating factors unless the impact,

       harm, or trauma is greater than that usually associated with the crime.” Id.

       (citing Thompson v. State, 793 N.E.2d 1046, 1053 (Ind. Ct. App. 2003)). In

       particular, he maintains that “the advisory sentence is presumed to take the

       pain and suffering of the victims into consideration because elements of each

       crime encompassed either the death of the victim after the collision or the

       serious bodily injury suffered by Samantha Lowe.” Id. (citing Bacher v. State,

       686 N.E.2d 791, 801 (Ind. 1997)).


[11]   We agree with the State that the trial court properly found aggravating the harm

       suffered by the victims, which the court described as “greater than the elements

       necessary to establish the offense[s].” Appellant’s App., Vol. 2 at 19. For

       instance, Molinet did not die instantly. Trooper Manning testified that he
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020   Page 9 of 17
       found Molinet trapped in her vehicle “cr[ying] out in pain.” Tr. Vol. 2 at 85.

       First responders had to “cut out” Molinet from the vehicle, and she was

       transported by helicopter to a hospital, where she died. Id. at 89. In addition,

       Samantha Lowe testified that she has “pain every day from the physical injuries

       that resulted from the crash,” including a concussion and broken bones, but that

       it is “the emotional injuries that have caused the most pain.” Tr. Vol. 3 at 67.

       The trial court did not abuse its discretion when it found aggravating the harm

       suffered by the victims.


                                 Aggravator: Victim Impact Statements

[12]   Paquette avers that a trial court may find a victim impact statement aggravating

       only “when the defendant’s actions had an impact on the other persons in an

       especially destructive nature, one that is not normally associated with the

       offense, and where this impact was foreseeable by the defendant.” Appellant’s

       Br. at 15 (citing Bacher, 686 N.E.2d at 801). Paquette makes no contention that

       the impact on the victims was not foreseeable by him. His sole contention on

       this issue is that “there is nothing especially destructive that is not normally

       associated with” the charged offenses here. Id.


[13]   We cannot agree with Paquette’s characterization of the impact of his offenses

       on the victims and their families. Samantha Lowe, who lost her husband

       because of Paquette’s offenses, wrote a four-page, single-spaced victim impact

       statement outlining how she and her two children have been impacted by the

       loss of their husband and father. Molinet’s mother described her grief at the

       loss of her daughter, and she stated that there were 1,500 mourners at Molinet’s
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020   Page 10 of 17
       funeral. Finally, Kapperman’s mother, Dana Wise, whose statement consisted

       of more than four pages, single-spaced, described her grief in losing both her

       daughter and her unborn granddaughter, who was to be named MaKenzie.

       Wise also described her grief for Kapperman’s orphaned child Bryleigh, who

       was only one year old at the time of Kapperman’s death. The trial court did not

       err when it found the victim impact statements to be an aggravating factor.


                                        Aggravator: Lack of Remorse

[14]   Paquette asserts that, contrary to the trial court’s finding, he showed remorse

       for his actions. In support, he cites a single statement he made at the sentencing

       hearing, namely, that he “need[ed] to [apologize] and express [his] sorrow to

       the victims and each family member for the pain [he had] caused them.” Tr.

       Vol. 2 at 207. Paquette claims that it “wasn’t fair to take what [he] said during

       his [pre-sentence] interview that ‘it is what it is’ as a show of no remorse.”

       Appellant’s Br. at 16. However, it is well settled that we give substantial

       deference to the trial court’s evaluation of remorse because the trial court has

       the ability to directly observe the defendant and is in the best position to

       determine whether the remorse is genuine. Corralez v. State, 815 N.E.2d 1023,

       1025 (Ind. Ct. App. 2004). We cannot say that the trial court erred when it

       found his lack of remorse to be an aggravating factor.


                                       Aggravator: Multiple Victims

[15]   Paquette contends that the fact of multiple victims “is [a] proper aggravator

       which may be used to impose consecutive sentences, or enhanced sentences,

       but not both.” Appellant’s Br. at 17. This contention is without merit. As our
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020   Page 11 of 17
       Supreme Court has stated, “generally, multiple victims justify the imposition of

       enhanced and consecutive sentences.” Sanchez v. State, 938 N.E.2d 720, 723

       (Ind. 2010) (emphasis added).


                         Aggravator: Depreciate the Seriousness of the Crimes

[16]   Paquette asserts that, because there is no evidence that the court had

       “considered imposing a sentence shorter than the advisory term,” the court

       improperly found aggravating the fact that a reduced sentence would depreciate

       the seriousness of the crimes. Appellant’s Br. at 18. Indeed, our courts have

       consistently held that, where a court has not considered imposing a sentence

       less than the advisory, this is an improper aggravator. See, e.g., Blanche v. State,

       690 N.E.2d 709, 715 (Ind. 1998). However, “we have held that the improper

       use of this aggravating circumstance does not invalidate a sentence

       enhancement where other valid aggravating circumstances exist.” Id. Here,

       while there is no evidence that the court considered imposing sentences less

       than the advisory sentence on any count, there are ample other aggravators to

       support Paquette’s sentence. Id.


                              Mitigator: Circumstances Unlikely to Recur

[17]   Paquette maintains that, given his lack of criminal history and IRAS score

       showing a low risk to reoffend, the court erred when it did not find mitigating

       that the crimes were the result of circumstances unlikely to recur. The finding

       of mitigating circumstances is within the discretion of the trial court. Rascoe v.

       State, 736 N.E.2d 246, 248-49 (Ind. 2000). An allegation that the trial court


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020   Page 12 of 17
       failed to identify or find a mitigating circumstance requires the defendant to

       establish that the mitigating evidence is both significant and clearly supported

       by the record. Id. at 249. The trial court is not obligated to accept the

       defendant’s contentions as to what constitutes a mitigating circumstance. Id.


[18]   Paquette’s argument on this issue is three sentences long. He has not persuaded

       us that the evidence in support of this mitigator is both significant and clearly

       supported by the record. Moreover, given the fact that Paquette committed the

       instant offense while high on methamphetamine, coupled with his history of

       substance abuse, we cannot say that the trial court erred when it did not find

       this mitigator.


           Mitigator: Likely to Respond Affirmatively to Probation or Lesser Sentence

[19]   Paquette makes no cogent argument in support of his bare assertion that the

       court improperly “overlooked” this statutory mitigator. Appellant’s Br. at 19.

       Accordingly, Paquette has waived this issue for our review. To the extent

       Paquette suggests that his lack of criminal history supports this mitigator, again,

       he has not persuaded us that the evidence in support of this mitigator is both

       significant and clearly supported by the record.


                             Mitigator: Unlikely to Commit Another Crime

[20]   Paquette contends that the trial court improperly “overlooked” this statutory

       mitigator. Id. His sole argument in support of this contention is that he had a

       low IRAS score. We cannot say that the trial court erred when it did not find

       this mitigator.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020   Page 13 of 17
[21]   In sum, with one exception, the trial court did not identify improper

       aggravating circumstances, and the one improper aggravator does not warrant

       reversal. And the trial court did not abuse its discretion when it did not find

       certain mitigators.


                                     Issue Two: Appellate Rule 7(B)

[22]   Paquette also contends that his sentence is inappropriate in light of the nature of

       the offenses and his character. As our Supreme Court has made clear:


               The Indiana Constitution authorizes appellate review and
               revision of a trial court’s sentencing decision. Ind. Const. art. 7,
               §§ 4, 6; Serino v. State, 798 N.E.2d 852, 856 (Ind. 2003). This
               authority is implemented through Indiana Appellate Rule 7(B),
               which permits an appellate court to revise a sentence if, after due
               consideration of the trial court’s decision, the sentence is found to
               be inappropriate in light of the nature of the offense and the
               character of the offender. Serino, 798 N.E.2d at 856. The
               principal role of such review is to attempt to leaven the outliers.
               Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). The burden
               is on the defendant to persuade the reviewing court that the
               sentence is inappropriate. Bowman v. State, 51 N.E.3d 1174, 1181
               (Ind. 2016).


       Robinson v. State, 91 N.E.3d 574, 577 (Ind. 2018) (per curiam).


[23]   Further:


               Indiana Appellate Rule 7(B) is a “rare” avenue for appellate relief
               that is reserved “for exceptional cases.” Livingston v. State, 113
               N.E.3d 611, 612-13 (Ind. 2018) (per curiam). Even with Rule
               7(B), “[s]entencing is principally a discretionary function in
               which the trial court’s judgment should receive considerable

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020   Page 14 of 17
               deference.” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015)
               (quoting Cardwell, 895 N.E.2d at 1222). “Such deference should
               prevail unless overcome by compelling evidence portraying in a
               positive light the nature of the offense (such as accompanied by
               restraint, regard, and lack of brutality) and the defendant’s
               character (such as substantial virtuous traits or persistent
               examples of good character).” Id. Absent such a “sufficiently
               compelling” evidentiary basis, we will not “override the decision
               of . . . the trial court.” Id.


       Sorenson v. State, 133 N.E.3d 717, 728 (Ind. Ct. App. 2019) (alteration and

       omission original to Sorenson), trans. denied.


[24]   Paquette argues that the nature of the offenses does not warrant the maximum

       possible aggregate sentence. Rather, he “suggests that the nature of these

       offenses is the conduct anticipated by the legislature when it enacted the

       criminal statutes” and established the advisory sentences for each of his

       offenses. Appellant’s Br. at 24. We cannot agree. Paquette, high on

       methamphetamine, led police on a chase the wrong way on a highway for

       almost two miles before he collided with Molinet’s car with such force that it

       flipped over and landed on the Lowes’ vehicle. Molinet, Kapperman,

       Kapperman’s unborn child, and Jason Lowe were killed as a result, and

       Samantha Lowe was seriously injured. The families of the victims suffered the

       loss of their parents, children, and a grandchild. We cannot say that Paquette’s

       sentence is inappropriate in light of the nature of the offenses.


[25]   Paquette also contends that his maximum sentence is inappropriate in light of

       his character because he is not “the worst of the worst offenders.” Appellant’s

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020   Page 15 of 17
       Br. at 27. He points out that he had been gainfully employed but had to quit his

       job shortly before the instant offenses in order to take care of his dying father, at

       the time of the offenses he had suffered a drug relapse due to his father’s death,

       he has no criminal history, and he showed remorse.


[26]   We first address Paquette’s contention that he is not “the worst of the worst.”

       Id. As we have observed,


               [a]lthough the maximum possible sentences are generally most
               appropriate for the worst offenders, this rule is not an invitation
               to determine whether a worse offender could be imagined, as it is
               always possible to identify or hypothesize a significantly more
               despicable scenario, regardless of the nature of any particular
               offense and offender.


       Kovats v. State, 982 N.E.2d 409, 416 (Ind. Ct. App. 2013). By stating that

       maximum sentences are ordinarily appropriate for the “worst offenders,” we

       refer generally to the class of offenses and offenders that warrant the maximum

       punishment, which encompasses a considerable variety of offenses and

       offenders. Id. Accordingly, “[w]e concentrate less on comparing the facts of

       this case to others, whether real or hypothetical, and more on focusing on the

       nature, extent, and depravity of the offense for which the defendant is being

       sentenced, and what it reveals about the defendant’s character.” Wells v. State,

       904 N.E.2d 265, 274 (Ind. Ct. App. 2009), trans. denied.


[27]   Paquette’s maximum sentence is not inappropriate. While Paquette was

       understandably grieving his father’s death, that he chose to use

       methamphetamine to self-medicate reflects very poorly on his character. And
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020   Page 16 of 17
       Paquette’s lack of remorse in the face of the devastation he inflicted on three

       families, including the loss of an unborn child, is contemptible. Finally, the

       court heard evidence that Paquette had discussed with his mother a plan to

       deplete his assets “so that the families wouldn’t take it[.]” Tr. Vol. II at 191.

       We cannot say that Paquette’s sentence is inappropriate in light of his character.


[28]   Affirmed.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-273 | May 6, 2020   Page 17 of 17